                               United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

   BRANDY VENTURES, LLC,                            §
                                                    §
                  Plaintiff,                        §   CASE NO. 4:18-CV-641-ALM-KPJ
                                                    §
   v.                                               §
                                                    §
   MESA UNDERWRITERS SPECIALTY                      §
   INSURANCE COMPANY,                               §
                                                    §
                  Defendant.

                    MEMORANDUM ADOPTING REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On November 13, 2019, the Magistrate Judge entered proposed findings of fact and

  recommendation (Dkt. #50) that Defendant’s Motion for Partial Summary Judgment and Brief in

  Support (Dkt. #14) be denied.

          Having received the Report of the United States Magistrate Judge, and no timely objections

  being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

. are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

  Accordingly, Defendant’s Motion for Partial Summary Judgment and Brief in Support (Dkt. #14)

  is DENIED.

          IT IS SO ORDERED.
          SIGNED this 3rd day of December, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
